office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 posts-138691-12 179d december glenn c deloriea program manager sb_se atti technical issues charles b ramsey chief branch passthroughs special industries uilc date to from subject allocation of the sec_179d deduction to designers the field has requested that our office provide clarification regarding the types of entities that can allocate the sec_179d deduction to the person the designer primarily responsible for designing energy_efficient_commercial_building_property that meets the requirements under sec_179d issue what entities can allocate the deduction under sec_179d of the internal_revenue_code to the designer of the energy_efficient_commercial_building_property that is installed on or in property owned by the entity conclusion sec_179d provides that a federal state_or_local_government or a political_subdivision thereof governmental entity can allocate the sec_179d deduction to a designer of energy_efficient_commercial_building_property that is installed on or in property owned by the government_entity the deduction cannot be allocated by entities that are not a governmental entity law and analysis posts-138691-12 sec_179d allows a deduction to an owner of a commercial building for all or part of the cost of energy_efficient_commercial_building_property that is placed_in_service in a taxable_year the deduction is available based upon the ownership of the building sec_179d provides that in a very limited circumstance this deduction may be allocated to the person the designer primarily responsible for designing the energy_efficient_commercial_building_property this circumstance is that the energy_efficient_commercial_building_property is installed on or in property owned by a governmental entity notice_2006_52 c b provided interim guidance pending the issuance of regulations about the deduction for energy_efficient_commercial_building_property under sec_179d notice_2008_40 2008_2_cb_725 amplified notice_2006_52 by explaining how in the case of property owned by a governmental entity the owner can allocate the sec_179d deduction to the designer the service has received many inquiries asking whether schools colleges and universities can allocate the sec_179d deduction to a designer entities other than a governmental entity that own property on or in which energy_efficient_commercial_building_property is installed cannot allocate the sec_179d deduction to the designer therefore only schools colleges and universities that are governmental entities can allocate the sec_179d deduction to the designer if they own a building on or in which energy_efficient_commercial_building_property is installed in addition tax-exempt entities and non-profit organizations such as charities churches and hospitals are not eligible to allocate the sec_179d deduction to the designer if they are not governmental entities to determine whether a designer is entitled to claim a sec_179d deduction for which it has received an allocation it is important to determine whether the owner of the building on or in which the energy_efficient_commercial_building_property is installed is a governmental entity if you have any questions on this matter please call jennifer bernardini at
